*313Opinion by
Cole, J.
It was stipulated that the merchandise, issues, and facts involved are the same in all material respects as those presented in Perry, Ryer & Company v. United States (35 C. C. P. A. 28, C. A. D. 367). The undisputed facts established that certain percentages of the merchandise consisted of skins of hybrid goats of common and Angora origin, dutiable at 32 cents per pound on a clean content of 25 percent, as assessed, the dutiable weights being the percentages as set forth in the stipulation. The remaining merchandise, consisting of skins of the common goat of the Argentine, was held free of duty under paragraph 1765 as raw skins, not specially provided for, as claimed. The protest, having been abandoned as to the merchandise described on the invoices as “Angora” and contained in bales 52, 53, 54, 87, 88, and 89, was dismissed as to that merchandise.